Bobbitt, J.
Relators seek a writ of mandate against respondent, Lester G. Baker, requiring him to name three persons from which to select a special judge in the three causes entitled State of Indiana v. Arnie Roark, and State of Indiana v. Jay Holcomb, Causes Numbered 6098, 6094, and 6095, in the Dearborn Circuit Court. We issued an alternative writ.
Respondents, on October 18, 1954, filed their verified answer to relators’ petition in which it is shown to the satisfaction of this court that respondents did, on October 11, 1954, submit a list of names from which a special judge might be selected in the above mentioned cases.
The relief sought by relators in their petition having been furnished by respondents, the question presented by the petition is now moot.
The alternative writ heretofore issued is dissolved, and a permanent writ denied.
*585Flanagan, C. J., Draper, Emmert and Gilkison, JJ., concur.
Note. — Reported in 122 N. E. 2d 88.